 ROCHESTERROOFING ANDSHEETMETAL CO., INC.Rochester Roofing and Sheet Metal Co., Inc.,andCarl F. Davis.LocalUnion No. 22,United Slate, Tileand Composition Roofers, Damp andWaterproof Workers Association,AFL-CIO(Rochester Roofing and Sheet Metal Co.,Inc.) andCarl F. Davis.Cases 3-CA-3035and 3-CB-973.June 16,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS,AND ZAGORIAOn February 28, 1967,Trial ExaminerGeorge J.Bott issued his Decision in the above-entitledproceedings,finding that Respondents had engagedin certain unfair labor practices within the meaningof the National Labor Relations Act, as amended,and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter,both Respondents,Rochester Roofingand Sheet Metal Co., Inc., and LocalUnion No. 22,United Slate,Tile and Composition Roofers, DampandWaterproof Workers Association,AFL-CIO,filed exceptions to the Trial Examiner's Decisiontogether with supporting briefs.Pursuant to the provisions of Section3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case to athree-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,'conclusions,and recommendations of theTrial Examiner,as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, RochesterRoofing and Sheet Metal Co., Inc., Rochester, NewYork, its officers, agents, successors, and assigns,and the Respondent, Local Union No. 22, UnitedSlate,Tile and Composition Roofers, Damp andWaterproofWorkers Association, AFL-CIO, itsofficers, agents, and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended Order, as herein modified:1.Paragraph B, 2(d), is deleted and the followingsubstituted:"(d)Deliver to the Regional Director for Region 3,signed copies of the said notice in sufficient number165 NLRB No. 69501to be posted by Rochester Roofing and Sheet MetalCo., Inc."2.The last indented paragraph of Appendix Battached to the Trial Examiner's Decision is deletedand the following substituted:WE WILL jointly and severally with theRochester Roofing and Sheet Metal Co., Inc.,make whole Carl F. Davis for loss of paysuffered as a result of the discrimination againsthim. ,'The Respondents have excepted to certain credibility findingsmade by the Trial Examiner It is the Board's established policynot to overrule a Trial Examiner's resolutions with respect tocredibility unless the clear preponderance of all the relevantevidence convincesus that the resolutionswere incorrectStandard Dry Wall products, Inc ,91 NLRB 544, enfd 188 F 2d362 (C A 3) We find no such basis for disturbing the TrialExaminer's credibility findings in this caseTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon charges ofunfair labor practices filed against Respondents, calledthe Company and the Union, respectively, by Carl F. Davison August 23, 1966, the General Counsel of the NationalLabor Relations Board issued a consolidated complaintand notice of hearing dated September 30, 1966, allegingviolations of Sections 8(a)(1) and (3) and 8(b)(1)(A) and (2) oftheNational Labor Relations Act, as amended, hereincalled the Act.' Respondents filed answers denying theessential allegations of the consolidated complaint, asamended, and a hearing was held before Trial ExaminerGeorge J. Bott, at Rochester, New York, on November 15,1966. Subsequent to the hearing, General Counsel filed abrief which I have carefully considered.'Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCOMPANYIn accordance with the stipulation of the parties at thehearing, I find and conclude as follows.Respondent Employer is, and has been at all timesmaterial herein, a corporation duly organized under thelaws of the State of New York.At all times material herein, Respondent Employer hasmaintained its principal office and places of business inRochester, New York, herein called the Rochester shop,and in Syracuse, New York, and is, and has been at alltimes material herein, continuously engaged at said placesof business and facilities in the business of providing andperforming roofing and sheet metal subcontractingservices and related services in the construction industry.The Respondent Employer's Rochester shop located inRochester, New York, is the only facility involved in thisproceeding.'The complaint was amended on November 3. 1966, to statemore detail with respect to the alleged violations, but theamendmentdid not basically change the legal theory of the casetOn December 13, 1966, counsel for Respondent Companyadvised me by letter that he would not file a brief299-352 0-70-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the past 12 months, Respondent Employer, inthe course and conduct of itsbusinessoperations,performed services valued in excess of $50,000 under asubcontract with John B. Pike & Son, Inc., herein referredto as Pike, which enterprise during the past 12 months,purchased, transferred, and deliveredaluminumsidings,metal roofing, and other goods andmaterials valued inexcess of $50,000 to its Rochester, New York, locationdirectly from outside the State of New York.During the past 12 months, Respondent Employer hasbeen a member of the Building Trades EmployersAssociation of Rochester, New York, Inc., herein calledthe Association.The Association is, and has been at alltimes materialherein, a corporation duly organized under the laws of theState of New York.The Association, at all times material herein, has beenduly designated and authorized, by its employer-membersengaged in sheet metal contracting in Rochester, NewYork, and vicinity, including Respondent Employer, toengage in collective bargaining and the negotiation ofcontracts with respect to rates of pay, wages, hours, andconditions of employment, on behalf of its aforesaidemployer-members, with the Respondent Union, whichrepresents employees of the said employer-members, andtheAssociation has engaged in and is engaging incollective bargaining and the negotiation of contracts onbehalf of its said employer-members with the RespondentUnion.During the past 12 months, the employer-members ofthe Association in the course and conduct of their businessoperations, purchased, transferred, and caused to bedelivered to their places of business in the State of NewYork, consti uction and building material and other goodsand materials of total value in excess of $50,000, of whichgoods and materials of total value in excess of $50,000were transported to said placesof businessdirectly fromStates other than the State of New York.Respondent Employer, Pike, and the Association arenow, and have been atall times materialherein, eachindividually, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. RespondentEmployer and the Association are now, and have been atall times material herein, collectively an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDRespondent Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssueThe issue is whether Carl F. Davis, the Charging Partyherein, was terminated by the Respondent Company at the' It was stipulated that Davis was expelled from membership inRespondent Union as of midnight July 31, 1966'DavidCoventry,the guard who had telephoned Bianchi,corroborated Davis He said Bianchi cashed the check, and Davistold him he wanted to pay his union dues Bianchi said he couldn'ttake the money, and it was deposited to the prisoner's account inthe jailBianchi did accept $7 50, however, he saidinstance of the Respondent Union because Davis was not amember in good standing of Respondent Union, or failed tomaintain such membership, and/or because Davis did notreceive clearance or the approval of Respondent Union.B.The FactsFrom November 1961 to July 31, 1966, Davis was amember in good standing in Respondent Union." Fromsometime in September 1965 until March 1966. Davis wasemployed as a roofing mechanic by Respondent Company.Itappears that at least up to March 1966, Davis wasemployed by Respondent Company on referral of JosephBianchi,businessagent of Respondent Union.In early March 1966, Davis wasinjured inan automobileaccident and was unable to work. Near the end of themonth,however,hetelephonedPeterLaneve,Respondent's field superintendent, and told him that hewas able to work. Laneve told him to report for duty onMonday, April 4, 1966. On Sunday, April 3, 1966, Daviswas arrested in Rochester and confined in the MonroeCounty jail where he remained until August 5, when thecharges against him were dismissed and he was released.While Daviswas in jail inJuly 1966, he asked DavidCoventry, a guard, to telephone Union Business AgentBianchi andtell him tocome to the jail and bring Davis'vacation check. Bianchi visited Davis on July 10 andbrought a check for $87 made out to Daviscovering hisvacation payDavis endorsed the check and Bianchicashed it. Davis then paid Bianchi $7.50 which he owedhim for January dues which Bianchi had personallyadvanced to him, and he also offered to pay all his duesowing at the time from the rest of the fund. Davis testifiedcredibly that Bianchi refused his tender of back dues andtold him to pay him "when he got out," but he accepted$7.50 for the money he had advanced him for Januarydues.'Davis was released from the county jail on August 5,1966, and on August 9 he telephonedBianchi, told him hewas ready to go back to work, and asked Bianchi howmuch he owed in back dues.Bianchitold Davis he owed$210. Davis questioned this figure,and Bianchiexplainedthat it resulted from a newunion ruling.Davis replied thatin that case he had thesum involvedand would pay it, butBianchi said that Davis would still have to be approved bytheUnion'sexecutiveboard and that if he had beenconvicted of a felony or had not graduated from highschool he would not be accepted backintothe Union.'Davis applied for reemployment with RespondentCompany on August 12, 1966, and he talked with PeterLaneve, the field superintendent. The import of Davis' andLaneve's testimonyis identical.Davis said Laneve askedhim if he had gotten himself "straight with Joe [Bianchi]."Davis said he would, and Laneve said that if lie did hecould report for work Monday morning.''Davis had to leave the city and could not report for workonMonday, but he did on Thursday, August 18. Heexplained to Laneve's satisfaction where he had been, and5Bianchi admitted thatDavis called hint and thatlie told himthere was a new rule requiringhim to apply to the executive boardfor reinstatementHe denied, however,that Davissaid he wouldpay $210 if thatwere necessary He also saidthat he told Davisthere wasno work availablewhen Davis asked for referralfi l.aneve said Davis said"okay,I'm going right over" toBianchi's, aftertie told him to get "straightened out" and come into work Monday ROCHESTER ROOFING AND SHEET METAL CO., INC.Laneve put him to work that day. He worked again onFriday, August 19, but on Monday, August 22, although hereported for work, he and others were sent home becauseof rain, but he was told by Laneve to return the next day.When Davis reported on Tuesday, August 23, ready forwork, he was met by Laneve who told him he couldn't usehim because Bianchi would not allow it. Laneve and Davisthen entered an office and had a further discussion.Laneve asked Davis how long he had been employed in theindustry and repeated that Bianchi would not permit theCompany to hire him. He said his hands were tied,however, and noted that there was a lot of work available.He indicated that he could use Davis and suggested thathe contact the International Union. As Davis was leaving,Laneve told him, "get yourself straight with Joe" and youcan come back to work.Davis left the Company's premises and went toBianchi's home where he saw Bianchi and asked him if hecould return to work. He said Bianchi refused to allow iteven though he again indicated a willingness to pay $210 ifthat was necessary. Davis then left Bianchi's home and,accompanied by a friend who had driven with him toBianchi's home, he visited the Board's Regional Office inBuffalo. New York. and filed theinstantcharges.7Davishad another conversation with Bianchi onNovember 10, 1966. He was standing on a street in anearby community when Bianchi drove past, stopped, andcalled him over. After some preliminary remarks, Bianchiasked Davis why he hadn't been in touch with him. Davisreplied that he had tried to reach Bianchi a number oftimes without success and he said Bianchi commented,"we could have worked something out." Davis remindedBianchithat he had said that if an applicant had a recordof a felony conviction he could not be admitted to theUnion and he admitted that he had such a recordNevertheless, he said, Bianchi repeated that they "couldhave worked something out."' Davis then asked Bianchiwhy he had not accepted his offer to pay him $210, andBianchi replied that he wasunableto unless the Union'sexecutive board voted favorably on Davis' application.Davis never applied to the Union's executive board forreinstatementtomembership and he has not worked forRespondent Company since Laneve told him in August1966 that Bianchi would not permit the Company toemploy him. It also appears from his undenied testimonythat aunion member"would call Joe to go to work," andthat he was "familiar with the procedures within the unionwhen you wanted to get a job."Joseph Bianchiis financialsecretary of the Union aswell asits businessrepresentative. He admitted that Davisoffered to pay his back dues when he visited him at thecounty jail in July 1966, but he said he didn't have his"official receipts" with him and could not under theUnion's rules use any other kind of receipt. As aconsequence, he refused to accept the tender andinstructed Davis to come to his office after he was releasedand "tender" his dues. He admitted, however, that he didaccept $7.50 from Davis for January dues, which he hadpaid for Davis, and gave him a receipt for it.'Cotrell Reeves went to Bianchi's home with Davis, but hedidn'tgo in with him He went to Buffalo with Davis onAugust 23and gave a statement to a Board agent Wittmue Cunningham, anemployee ofRespondentCompany, heard Laneveinstruct Davisto get "in touch with Joe Bianchi" as they came out of Laneve'soffice on August 23503Contrary to Davis' version, Bianchi said he never sawDavis again, Davis never again tendered his dues, andnever offered to pay $210, in reinstatement fees. Asindicated earlier, he admitted that Davis telephoned himin August and told him he wanted to become a member ofthe Union but that he told Davis that he must apply to theUnion's executive board. He also pointed out that theUnion's bylaws require that dues be paid at unionmeetings, but he conceded that he accepts dues at hishome and at jobsites.Peter Laneve, the Company's field superintendent,testified that Davis had worked for him in the past and hadagain applied for work in August 1966. Davis told him thathe had been in jail, but had "beaten the rap" and waslooking for work. Bianchi said he told Davis. "All right ...come to work," but he also asked Davis how he "wassituated with theBusinessAgent, with Joe," and told himhe had better "Get all straightened out and you can comeback to work Monday morning." Davis promised to see theUnion immediately, he said.Davis did not report on Monday, but he did on Thursday,August 18, and Laneve put him to work. Laneve said heknew that Davis had been a union member in the past andhe assumed he continued to be one in August 1966. Inaddition, he did not look at Davis as a "new employee" butas "just a returning employee."Davis worked on Thursday and Friday, but on thefollowingMonday there was no work because of theweather. On August 22, the rainy Monday, Laneve said hereviewed his work schedules and decided that he wouldneed more roofers, so he telephoned Bianchi for additionalmen. He said Bianchi asked him who was then employed,and he read off the names of the roofers to Bianchi. Whenhe came to Davis' name, Bianchi repeated the name andasked him how long Davis had been employed. Lanevetold him that he had Davis since the previous Thursdayand that he had just gotten out of jail. He recalled Bianchisaying only that the Company had had trouble with Davisin the past and asking, "how come you've got him on."That evening after Bianchi's call Laneve spoke withReilly, the manager of Respondent Company, and he saidhe went over the list of roofers with him. According toLaneve, Reilly questioned him about Davis, asked howlong he had been employed, and reminded him of earlier"problems" he had had with Davis.One of the "problems" with Davis was that he hadwalked off the job in February 1966 after an argument withForemanBollin,and, according to Laneve, in September1965,Davis had drawn a knife in an argument withForeman Jones. Laneve got the story from Jones, and thenhe talked with Davis. He reprimanded him and transferredhim to a different foreman."Laneve did not flatly say that Reilly told him to fireDavis during their conversation, but he distinctly left thatimpression. In any case, he testified that when Davisreported for work on August 23, 1966, he told him that hehad been instructed by his "superior" to let Davis gobecause of the "problem" the Company had with him inthe past. He said this information displeased Davis, so he"Neither Foreman Bollin nor Foreman Jones were called aswitnesses, and neither was Manager Reilly who was present in thehearing room 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him he ought to check with Bianchi. He explained thisadvice as being the usual thing he tells employees when helays them off.C. Additional Findings, Analysis, and ConclusionsI do not believe Laneve's testimony that he terminatedDavis on Reilly's instructions because the Company had"problems" with Davis during his previous employment.Laneve rehired Davis in August 1966 after his release fromjailwith full knowledge of Davis' past record, and headmitted that he asked Davis if he was "ready to settledown and be a good worker." When Davis said he was,Laneve hired him on condition that he "get straight" withthe Union. The hiring itself in these circumstances clearlyindicates that any past misdeeds were forgiven andforgotten by the Company, but it was still important to itthat Davis be cleared by the Union. The emphasis in theconversation was on Davis' standing with the Union andnot on his work record. I consider Laneve's explanationthat he had forgotten certain past incidents in which Davishad been involved when he hired him, and that it wasReilly or Bianchi, or both, who reminded him of them, asvery lame indeed. He admitted that he needed employeesand was "more worried about the man power situationthan any other problem."Italso appears that the so-called knife incident hadoccurred about 11 months before Davis' discharge andLaneve did not even discuss with Davis the February 1966incident which caused Davis to quit work. As indicatedbefore, Laneve merely reprimanded Davis about the knifeincident, and it also appears from Davis' testimony thatJones had an ice pick in his hand and Davis had a sharptool normally used in his work. The whole affair lasted justa matter of seconds, and, in my opinion, it and the otherincidentupon which Respondent relies are inflatedafterthoughts used to cover the real reason for RespondentCompany'sactioninrefusingDavisadditionalemployment.Othercircumstances indicate thatRespondent'sasserted reason is pretextual and that Davis' problemwith the Union is a more likely explanation for histermination than anything else. In the first place, thetiming is significant. The Company had no complaintsabout Davis' work on Thursday or Friday, August 18 and19, yet when Laneve told Bianchi on August 22 that Daviswas working and Bianchi, according to Laneve, mentionedDavis' past record and expressed some question about thewisdom of employing him," Laneve immediately took thematter up with Reilly, the manager, and Davis was quicklylet go. Moreover, Davis was then sent back to Bianchi withinstructions to "get straight with Joe...."I am also of the opinion that Laneve concealed the fullextent of his conversation with Bianchi on August 22. Hismemory of the scope of the conversation appeared weak.In direct examination he cut the conversation off at thepoint where Bianchi asked him how long Davis had beenemployed. Under cross-examination he at first couldn'trecall anything else that Bianchi said, but when pressed hefinally recalled that he told Bianchi that Davis had justbeen released from jail and that Bianchi noted that Lanevehad had trouble with him before and asked why he wasrehired. I also note that there is nothing in Bianchi'stestimony about any conversation with Laneve about11Laneve said Bianchi asked, "how come you've got him on."Davis on August 22. I also recall that Laneve stumbledbadly in his testimony about his conversation with Reillyduring which he said Reilly ordered him to fire Davis. Hisaccount is involuted and vague and it was not corroboratedby Reilly who was available. I am convinced that Lanevewas not completely candid, and, in the light of thecircumstances described, I find and conclude that hediscussed Davis' membership in the Union or lack of itwith Bianchi, that he learned that Davis was not in goodstanding, and that he informed Davis, as Davis crediblytestified, that he couldn't use his services any morebecause Bianchi would not permit it, but that he wouldreemploy him if he got himself "straight with Joe."I also find that Davis tendered his dues to Bianchi, thatBianchi refused to refer him to Respondent Company forwork despite Davis' tender of dues, and that hesubsequently expressed displeasure to Laneve aboutRespondent's reemployment of Davis because he was nota member in good standing of the Union.There is no question about the tender in July 1966.Bianchi conceded it. I also find in accord with Davis'credible testimony that he told Bianchi, when hetelephoned him after his release to ask for work, that hewould pay $210 for reinstatement in the Union. Bianchialso admitted that he told Davis in that conversation thathemust apply to the Union's executive board forreinstatement and he did not deny that $210 was the sumrequired of Davis, and I find, in addition, despite Bianchi'sdenial, that Davis went to his home as soon as he wasdischarged by Laneve, asked for work and offered to paythe sum necessary for reinstatement, but that Bianchirefused the tender and refused to refer him to RespondentCompany for employment. I also find that Bianchi toldDavis in November 1966, that he could not accept Davis'tender of $210 unless the Union's executive boardapproved Davis' application for reinstatement.There is, however, no direct testimonial evidence thatBianchi toldLaneve in their August 22 telephoneconversation not to hire Davis for reasons other than thefailure to tender his required dues, but, in my opinion,circumstantial evidence justifies the inference, which Idraw, that Bianchi told Laneve to let Davis' go. First,Bianchi was not candid and, like Laneve, impressed me byhis demeanor as concealing the real facts and motivesinvolved. His stated reason for not accepting Davis' dueswhen he saw him at the county jail in July wastransparently false. He gave Davis a receipt for Januarydues, and not only does the law not require that dues betendered only when some union official happens to havehis official receipt book handy, but Bianchi embroideredthe alleged requirement by suggesting that dues should bepaid at union meetings. This would be difficult forincarcerated individuals like Davis or for persons whomight be incapacitated or out of the area. Moreover,Bianchi conceded that he does collect dues at home andon the job. In my opinion, the excuse and its exaggerationreflects adversely on Bianchi's testimony and indicatesthat it was a pretext.Bianchi also told Davis in their August telephoneconversation that there was no work available although itappears that Respondent Company was looking for roofersas one would expect it to in midsummer. This is additionalevidence that Bianchi has not been candid.Italsoappears from Laneve's as well as Davis'testimony that Respondent Company has a close workingarrangement with the Union and called on it for its roofers.Laneve, as a matter of fact, said he talks with Bianchi two ROCHESTER ROOFING AND SHEET METAL CO., INC.505or three times a week. Laneve's account of hisconversation with Bianchi on August 22 I have found to beless than complete, but even if Bianchi merely raised hiseyebrows at Davis' reemployment it would have beensufficient signal to Laneve that Davis was out of grace withBianchi.Moreover, Laneve hurried to higher companyofficials, and after he fired Davis he sent him back toBianchi.These circumstances, in my view, support afinding that Bianchi was instrumental in causing Davis tolose his job.I"Even where all the requirements of a valid union-security contract are met, the Act provides that the onlyground on which an employee can be legally discharged isfor nonpayment of dues and initiation fees." Since theRespondent Union denied the allegations of discriminationin the complaint and the Respondent Employer not onlydenied them but offered evidence purporting to show thatRespondent Employer discharged Davis for reasonsunconnected with the Union, it is difficult to assay certainevidence the Union developed through Davis under cross-examination to determine under what theory the Unionwould excuse his termination if the Union had anything todo with it. I have examined the evidence, however, and Ifind nothing in the record which would exculpate theUnion if it were involved in Davis' discharge, as I havefound it was. I have found that even if Bianchi did not havehis official dues book with him when Davis offered to payhis back dues in July this would not legally have excusedRespondent Union's refusal to accept the payment. Incross-examinationofDavis itwas suggested anddeveloped through him that he did not apply to the Union'sexecutive board for reinstatement to membership, buthere again there is nothing in the statute which requiressuch a procedure as a condition of becoming or remainingemployed under a valid agreement.Davis did not have to be a member of the Union at all tosecure employment, because under the maximum unionsecurity allowed under Section 8(a)(3) and (f)(2) of the Actthe statutory grace period had not expired. But even if thestatutory grace period had expired under the theory thatLaneve expected Davis to report for work on Thursday,August 15, and discharged him on August 23, even thoughhe worked but 2 days during that period, there is still nodefense because Davis was never advised by anyone inAugust that membership in the Union was available to himif he did only what the Act required, namely, tender duesand initiations fees, and, in any case, as I have found,Davis made valid tenders in July and August in the onlyamount that was ever suggested as his maximum liability.In conclusion, I find that by discharging Carl F. Davis atthe request of Union Business Representative Bianchi,agent of Respondent Union, the Respondent Companydiscriminated against him in violation of Section 8(a)(3)and (1) of the Act, and that by causing such discriminationby the Respondent Company, the Respondent Unionviolated Section 8(b)(2) and (1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of theRespondent Company and other employers set forth insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondents engaged in unfairlabor practices, it will be recommended that they ceaseand desist therefrom and take certain affirmative action inorder to effectuate the policies of the Act.Itwill be recommended that the Respondent Companyoffer Carl F. Davis immediate and full reinstatement to hisformer or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges;and that Respondent Union notify Respondent Company,inwriting, and furnish a copy to Davis, that it haswithdrawn its objections to the employment of Davis bythe Respondent Company and requests the RespondentCompany to reinstate him.Since it has been found that the Respondent Union andRespondent Company are both responsible for thediscrimination suffered by Davis, it will be recommendedthat they jointly and severally make him whole for any lossofpayhemay have suffered by reason of thediscrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earnedaswages from August 23, 1966, to the date of theRespondent Company's offer of reinstatement, less his netearnings during said period and in a manner consistentwith Board policy set out in F.W. Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716, provided, however, that the Respondent Union'sliability shall be tolled 5 days after it serves written noticeon Respondent Company of its withdrawal of objections toDavis' employment and its request for his reinstatement.It is also recommended that the Company make availableto the Board, upon request, payroll and other records tofacilitate computation of the amount of backpay due.On the basis of the foregoing findings, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Rochester Roofing and Sheet Metal Co., Inc., is anemployer engaged in commerce within the meaning of theAct.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Carl F. Davis, thereby encouragingmembership in Respondent Union, Respondent Companyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4.By causing the Respondent Company to discriminateagainst Davis in violation of Section 8(a)(3) of the Act, theUnion has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(2) and (1)(A)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.10 I have carefully considered the bearing that Davis'criminalrecordmay have on his credibility and I have come to theconclusion that he was a credible witness" Radio Officers' Union (A. H Bull Steamship Company) vN L R.B , 347 U S.17, 40-42; UnionStarch & Refining Co. vN.L.R.B.,186 F.2d 1008 (C A 7) 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case,it is recommended that:A.Rochester Roofing and Sheet Metal Co.,Inc., itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Encouraging membership in Respondent Union bydischargingemployeesorinanyothermannerdiscriminatinginregard to the hire or tenure ofemployment or any term or condition, except to the extentpermitted by the proviso to Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferCarlF.Davisimmediateandfullreinstatementto his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and jointly and severally with RespondentUnion make him whole for any loss of earnings suffered asa resultof the discrimination against him in the mannerand to the extent set forth in the section of this Decisionentitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, forexaminationand copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to compute the amount of backpay andthe right of reinstatement.(c)Postat itsRochester, New York, shop, copies of theattached notice marked "Appendix A."= Copies of saidnotice, to be furnished by the Regional Director forRegion 3, shall, after being duly signed by the RespondentCompany's representative, be posted by it immediatelyuponreceipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent Company to insure that said notices arenot altered, defaced, or covered by any othermaterial.(d)Post at the same places and under the sameconditions as set forth in (c) above, and as soon as they areforwarded by the Regional Director, copies of theRespondent Union's attached notice marked "AppendixB."(e)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, what stepsit has taken to comply herewith.'"B.Respondent Union, Local Union No. 22, UnitedSlate,TileandCompositionRoofers,Damp andWaterproofWorkersAssociation,AFL-CIO, theirofficers, agents, and representatives, shall.1.Cease and desist from:(a)Causing or attempting to cause Rochester Roofingand Sheet Metal Co., Inc.. to discriminate against Carl F.Davis, or any other of its employees, in violation of Section8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees of Rochester Roofing and Sheet Metal Co.,Inc., in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment in accordancewith Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which willeffectuate the policies of the Act.(a)Notify Rochester Roofing and Sheet Metal Co., Inc.,in writing, that it has no objection to the reinstatement ofCarl F. Davis, and furnish the said employee with a copy ofsuch notification.(b) Jointly and severally with Respondent Companymake Carl F.Davis whole for any loss of pay he may havesuffered by reason of the discrimination against him in themanner set forth in the section of this Decision entitled"The Remedy."(c)Post at its offices at Rochester, New York, copies ofthe attached notice marked "Appendix B."'a Copies ofsaid notice, to be furnished by the Regional Director forRegion 3, after being duly signed by a representative of theRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,including all places where notices to its members arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Deliver to the Regional Director for Region 3, signedcopies of the said notice in sufficient number to be postedby Rochester Roofing and Sheet Metal Co., Inc., theEmployer being willing.(e)Notify said Regional Director, in writing, within 20days from the date of this Decision, what steps theRespondent has taken to comply herewith.' -112 In the event that this Recommended Order is adopted by theBoard, the words"a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "11 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith" See footnote 12,supraSee footnote 13,supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT encourage membership in LocalUnion No. 22,United Slate,Tile and CompositionRoofers, Damp and Waterproof Workers Association,AFL-CIO,orany other labor organization, bydischarging employees or in any other mannerdiscriminating in regard to hire or tenure ofemployment or any term or condition of employment,except to the extent permitted by the proviso to ROCHESTER ROOFING ANDSection 8(a)(3) of the Act, as modified by the Labor-Management and Disclosure Act of 1959.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed in Section 7 ofthe Act.WE WILL jointly and severally with Local UnionNo. 22, United Slate, Tile and Composition Roofers,Damp and WaterproofWorkersAssociation,AFL-CIO, make whole Carl F. Davis for loss of paysuffered as a result of discrimination against him.WE WILL reinstate Carl F. Davis to his formerposition,without prejudice to his seniority or otherrights and privileges lie previously enjoyed.ROCHESTER ROOFING ANDSHEET METAL CO., INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 4th Floor. The120 Building, 120 Delaware Avenue, Buffalo, New York14202, Telephone 842-3100.APPENDIX BNOTICE TOALL MEMBERSOF LOCAL UNION No 22,UNITED SLATE,TILE AND COMPOSITION ROOFERS,DAMP AND WATERPROOF WORKERS ASSOCIATION,AFL CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:SHEET METAL CO., INC507WE WILL NOT cause or attempt to cause RochesterRoofing and Sheet Metal Co., Inc , to discriminateagainst Carl F. Davis or any other of its employees inviolation of Section 8(a)(3) of the Act.WE WILL NOT in any like or related manner restrainor coerce employees of Rochester Roofing and SheetMetalCo., Inc., in the exercise of their rightsguaranteed in Section 7 of the Act, except to theextent that such rights may be affected by anagreementiequiringmembership in a labororganizationasaconditionofemployment inaccordancewithSection 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosuie Act of 1959.WE WILL notify Rochester Roofing and Sheet MetalCo., Inc., in writing, that we have no objection to thereinstatement of Carl F. Davis, and we shall furnishthe said employee with a copy of such notification.WE WILL make whole Carl F. Davis for any lossofpay he may have suffered by reason of thediscrimination against himLOCAL UNION No. 22,UNITED SLATE, TILE ANDCOMPOSITIONROOFERS,DAMP AND WATERPROOFWORKERS ASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 4th Floor, The120 Building, 120 Delaware Avenue, Buffalo, New York14202, Telephone 842-3100.